DETAILED ACTION

Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the word “invention” and the phrase “may be”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cestonaro et al. (US 20190171214).

As per claim 1, Cestonaro et al. (US 20190171214) teaches a robotic (see Figs. 1, 8, 10 and par. [0003]) obstacle-crossing device (see Fig. 1, and par. [0003]), comprising: a robot (see Figs. 1, 8, 10 and par. [0003]); at least one wheel body, being disposed at a bottom position of the robot (see Figs. 1, 8, 10 and par. [0003]), and the wheel body comprises (see Figs. 1-3, 5, 8, and 10): a wheel part (see Figs. 1-3, 5, 8, and 10); a first obstacle-crossing part (see par. [0003], wherein obstacle surmounting has been taken as obstacle crossing), being 
    PNG
    media_image1.png
    669
    910
    media_image1.png
    Greyscale
disposed on one side of the wheel part (see Figs. 1-3, 5, 8, and 10), and a plurality of first recess portions arranged on the periphery of the first obstacle crossing part (see par. [0003], wherein obstacle surmounting has been taken as obstacle crossing, crossing first, second and Nth, obstacle falls under design choice); and a second obstacle-crossing part (see par. [0003], wherein obstacle surmounting has been taken as obstacle crossing), being disposed on another side of the wheel part (see Figs. 1-3, 5, 8, and 10), and a plurality of second recess portions arranged 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Cestonaro et al. into the intended end result, thereby improving the robotic obstacle crossing device as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Cestonaro et al. teaches wherein the inside of the first recessed portion (see Figs. 1 and 2, for first and second recessed portion) is provided with a plurality of first solid fastening portions (see Fig. 1, for first and second fastening portion), with each of the first solid fastening portions (see Fig. 1, for first and second fastening portion) being configured to engage with a solid (see abs., and par. [0003], inherently obstacle has been taken as solid).



As per claim 4, Cestonaro et al. teaches wherein the first recessed portion (see Figs. 1 and 2, for first and second recessed portion) is interlaced with the set position of the second recessed portion (see Figs. 1 and 2, for first and second recessed portion).

As per claim 5, Cestonaro et al. teaches comprising a driving device connected to the wheel body, the driving device driving the wheel body to rotate (see Figs. 1, 2, and par. [0045], wherein the motor being used as device to rotate the wheel).

As per claim 6, Cestonaro et al. teaches a robotic (see Figs. 1, 8, 10 and par. [0003]) obstacle-crossing device (see Fig. 1, and par. [0003]), comprising: a robot (see Figs. 1, 8, 10 and par. [0003]); at least one wheel body, being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Cestonaro et al. into the intended end result, thereby improving the robotic obstacle crossing device as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).




As per claim 8, Cestonaro et al. teaches wherein the first recessed portion (see Figs. 1 and 2, for first and second recessed portion) is interlaced with the set position of the second recessed portion (see Figs. 1 and 2, for first and second recessed portion).



As per claim 10, Cestonaro et al. teaches wherein the linkage body is provided with a gear set, the gear set (see par. [0045]) comprising: a wheel body driving wheel being connected with the wheel body (see Figs. 1-3, 5, 8, and 10); a connecting driven wheel see Figs. 1-3, 5, 8, and 10), being peripherally meshed with the wheel body driving wheel (see Figs. 1-3, 5, 8, and 10), and the connecting driven wheel see Figs. 1-3, 5, 8, and 10) rotating in opposite direction to the wheel body driving wheel (see Figs. 1-3, 5, 8, and 10); and an obstacle-crossing driven wheel being coupled to the obstacle-crossing body (see par. [0003]), the periphery of the obstacle-crossing body (see par. [0003]) driven wheel meshing with the connecting driven wheel see Figs. 1-3, 5, 8, and 10), and the obstacle-crossing driven wheel rotating in opposite direction to the connecting driven wheel see Figs. 1-3, 5, 8, and 10).

As per claim 11, Cestonaro et al. teaches wherein the first groove portion is internally provided with a plurality of third solid fastening portions (see Fig. 1, for first and second fastening portion), each of the third solid fastening portions 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US 7555363 is directed to A multi-function robotic device may have utility in various applications. In accordance with one aspect, a multi-function robotic device may be selectively configurable to perform a desired function in accordance with the capabilities of a selectively removable functional cartridge operably coupled with a robot body. Localization and mapping techniques may employ partial maps associated with portions of an operating environment, data compression, or both;
	US 8483881 is directed to A multi-function robotic device may have utility in various applications. In accordance with one aspect, a multi-function robotic device may be selectively configurable to perform a desired function in accordance with the capabilities of a selectively removable functional cartridge operably coupled with a robot body. Localization and mapping techniques may employ partial maps associated with portions of an operating environment, data compression, or both;

Is directed to 
Is directed to 
Is directed to .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B